Citation Nr: 0842880	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of 
rheumatic fever. 
 
2.  Entitlement to service connection for arthritis and heart 
disease, to include as secondary to rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B. H. and C. C.




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

Service connection for rheumatic fever was initially denied 
by a decision of the Department of Veterans Affairs (VA) 
agency of original jurisdiction in September 1966.  The 
veteran was notified of this decision by letter dated that 
same month but did not perfect an appeal.  This determination 
is final. See 38 C.F.R. § 20.1103 (2008).  He attempted to 
reopen his claim for such in June 1998.  The RO declined to 
reopen the claim in a rating decision dated in August 1998 
and the appellant did not appeal.

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from a January 2006 rating decision and other 
determinations of the VA Regional Office (RO) in Des Moines, 
Iowa that declined to reopen the claim of service connection 
for residuals of rheumatic fever, and denied service 
connection for arthritis and heart disease, to include as 
secondary to rheumatic fever.  

The veteran was afforded a videoconference personal hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge sitting at Washington, DC.  The transcript is of 
record.

Following resolution of the threshold issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for residuals of rheumatic fever, the 
appeal will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1966, 
the RO denied service connection for rheumatic fever; the RO 
declined to reopen the claim in August 1998.

2.  Evidence received subsequent to the August 1998 RO 
decision, when considered by itself or with previous evidence 
of record, relates to an unestablished fact necessary to 
support the claim of entitlement to service connection for 
residuals of rheumatic fever.


CONCLUSIONS OF LAW

1.  The RO's August 1998 decision that declined to reopen the 
claim of service connection for residuals of rheumatic fever 
is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 20.1103 (2008).

2.  The evidence received subsequent to the RO's August 1998 
decision is new and material and the appellant's claim of 
entitlement to service connection for residuals of rheumatic 
fever is reopened. 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations - Duty to assist the veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the claim to reopen service connection for residuals of 
rheumatic fever, the Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the 
Board's favorable decision with respect to the threshold 
issue of whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
residuals of rheumatic fever, further assistance is 
unnecessary to aid the appellant in substantiating this 
aspect of the appeal.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background and Legal Analysis

As noted previously, the record reflects that the RO denied 
entitlement to service connection for rheumatic fever by a 
rating actions dated September 1966 and declined to reopen 
the claim in August 1998.  The appellant did not perfect 
appeals and those determinations are final. See 38 C.F.R. 
§ 20.1103.  He most recently attempted to reopen his claim 
for such in correspondence received in June 2005.  As the 
August 1998 RO decision was the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the appellant's claim of 
entitlement to service connection for residuals of rheumatic 
fever should be reopened and re-adjudicated de novo. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the 
subject of a final decision can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2008) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1998 RO 
decision declining to reopen the claim of entitlement to 
service connection for residuals of rheumatic fever included 
service medical records showing that the veteran was admitted 
in April 1953 with complaints that were felt to be consistent 
with upper respiratory infection and generalized joint pain.  
He was hospitalized for more than a month because there were 
indications that his symptoms might have been rheumatic 
fever.  While hospitalized, the veteran gave a history of 
pneumonia at age eight or nine that turned into "heart 
trouble".  No diagnosis of rheumatic fever was recorded on 
hospital discharge in May 1953.  However, subsequent service 
medical records referred to an episode of rheumatic fever.  
The veteran had several cardiac work-ups during service, 
including an electrocardiogram, but the findings were 
interpreted as normal.  On service discharge examination in 
1955, he underwent cardiac consultation for rheumatic fever 
purposes and no disease was found.  

A VA Certificate of Attending Physician dated in July 1966 
noted that the veteran had been referred to the VA hospital 
in April 1963 for acute rheumatic fever.  It was recorded 
that he had been treated with penicillin and improved. 

VA and private clinical records dated in 1997 were received 
showing that the veteran was being treated for heart disease, 
including residuals of myocardial infarction.  

Evidence added to the record following the RO's August 1998 
denial of the claim of service connection for residuals of 
rheumatic fever includes internet-based research from the 
Mayo Clinic regarding the complications and residuals of 
rheumatic fever, the results of a VA examination conducted in 
January 2007, and medical reports from the veteran's private 
physician, K. D. R., M.D.  In May 2007, Dr. R. opined that it 
was reasonable to find that rheumatic fever in service had 
contributed to the appellant's arthritic knees. 

The Board finds that the additional information, in 
particular, the medical authority relating to rheumatic fever 
and opinion provided by Dr. K. D. R., when viewed in the 
context of the record, provides a nexus between the currently 
claimed rheumatic fever residuals and service.  This evidence 
clearly tends to support the veteran's claim in a manner not 
previously demonstrated.  It must therefore be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has been 
submitted, and the claim of entitlement to service connection 
for residuals of rheumatic fever is reopened.  This issue 
will be addressed further in a remand below.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
rheumatic fever; the claim is granted to this extent.


REMAND

The veteran asserts that he now has residuals of inservice 
rheumatic fever that include heart disease and arthritic 
joints.  However, as indicated above, no diagnosis of 
rheumatic fever was recorded on hospital discharge in May 
1953 in service, although subsequent service medical records 
referred to an episode of rheumatic fever.  The findings were 
interpreted as normal on several cardiac work-ups during 
service, including an electrocardiogram.  No disease was 
found on service discharge examination in 1955 when the 
veteran underwent cardiac consultation for rheumatic fever 
purposes.  Therefore, it is not clear whether or not the 
veteran had rheumatic fever in service, or if so, whether he 
has any current residuals of such which service connection 
may be considered.

As noted above, in a medical report dated in May 2007, Dr. K. 
D. R., stated that it would be reasonable to find that 
rheumatic fever in service had contributed to arthritic 
joints.  The Board observes, however, when the appellant was 
examined by a VA nurse practitioner in January 2007, it was 
concluded that there was no evidence of rheumatoid arthritis.  
The Board thus finds that there is some conflict in the 
clinical opinions as to whether the veteran now has residuals 
of in-service rheumatic fever that include arthritic joints 
such that the case should be remanded for an examination by a 
VA specialist to resolve the inconsistency.  

The VA nurse practitioner also found that any rheumatic fever 
in service had had no demonstrable effect on the valvular 
structures of the veteran's heart as evidenced by 
echocardiograms dated between 1997 and 1998.  Although the 
Board perceives the January 2007 examination to be thorough, 
and notes that an opinion was provided, it was not performed 
by a medical doctor.  During personal hearing, the veteran 
and his representative appeared to take issue with the fact 
that the examiner was not a specialist, and as such, did not 
have the expertise to provide a medical opinion in this 
regard.  In view of such, the Board finds that a specialist 
examination is warranted to include a medical opinion.

The fulfillment of the VA's statutory duty to assist includes 
affording a VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

The veteran presented testimony on personal hearing in 
November 2008 to the effect that he had received heart and 
arthritis treatment over the years from private physicians.  
The appellant should thus be asked to identify the providers, 
and records should be requested after proper authorization is 
received.

Additionally, the claims folder indicates that the appellant 
seeks VA outpatient treatment.  The most recent records date 
through September 2005.  As VA has notice of the potential 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA records dating from October 
2005 to the present should be requested and associated with 
the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
contacted and requested to 
identify and provide addresses and 
authorization to retrieve clinical 
records for all healthcare 
providers who have treated him for 
heart disease and arthritis since 
service.  These records should be 
requested if not already in the 
claims folder.



2.  VA outpatient records dating 
from October 2005 should be 
requested and associated with the 
claims folder.

3.  After a reasonable period of 
time for receipt of additional 
records, the veteran should be 
scheduled for an examination by a 
VA cardiologist.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies should 
be conducted and clinical findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

Based on a thorough review of the 
record and clinical evidence, the 
examiner is requested to provide 
opinions with supporting rationale 
as to a) whether or not the 
veteran definitively had rheumatic 
fever in service, and if so, 
whether it is at least as likely 
as not (50 percent probability or 
better) b) he now has heart 
disease that dates from service, 
or is secondary to or related to 
rheumatic fever in service: c) 
whether heart disease is more 
likely of post service onset and 
unrelated to service.  d) The 
examiner should state whether or 
not the veteran currently has any 
residuals of inservice rheumatic 
fever and delineate all residuals 
of such, including joint/arthritic 
manifestations.  The opinion 
should be set forth in detail in a 
narrative report.

4.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

5.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If a report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


